Title: To George Washington from John Joseph de Barth and Mr. Thiebaud, 19 May 1790
From: Barth, John Joseph de,Thiebaud (Thibauld, Thiebault, Thiebaut), François Adrien
To: Washington, George

 

Sir,
New York 19th May. 1790.

A great number of french people are arrived in this Country with an intention to settle on lands, which they have respectively acquired from the agents of the Scioto Company residing in Paris; which lands are situated between the Ohio & Scioto rivers in the Western territory of the United States, as expressed in the Contract between the United States and Messrs Sergent & Cutler.
Independent of the duty which obliges them to offer to the United States an homage of the most profound respect, and most perfect submission to all the laws of their new Country, in quality of new subjects and faithful Citizens; these emigrants determine to sacrifice their lives & property, in whatever manner it may depend on them to promote the public good. They hope therefore they may be permited to implore the protection of the supreme power of the United States for their persons and property; which they have conceived to be in great danger from the numerous accounts in the public papers, as well as from the reports of individuals respecting the depredations of the savages committed on the inhabitants in that quarter.
Under these circumstances, sir, in the name of our Countrymen & associates we have presumed to supplicate you to direct the Governor & Officers in the Western territory to afford us such military support as the nature of our situation may from time to time require; and of which we may have the more occassion as the distance between the two principal establishments we are about to form, makes it difficult to act in concert.
We most ardently supplicate the great author of all good for the speedy & perfect establishment of your precious health; & permit us sir to assure you, that in obtaining this favour, Our gratitude will be equalled only by the respect—with which we are sir Your most Obedient and most humble servants

De Barth
thiebaud
for ourselves and associates

